Name: Commission Implementing Decision (EU) 2015/1345 of 31 July 2015 on the publication of the references of standards on cords and drawstrings on children's clothing, on carry cots and stands, on safety barriers and on changing units for domestic use in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  demography and population;  leather and textile industries;  consumption
 Date Published: 2015-08-04

 4.8.2015 EN Official Journal of the European Union L 207/73 COMMISSION IMPLEMENTING DECISION (EU) 2015/1345 of 31 July 2015 on the publication of the references of standards on cords and drawstrings on children's clothing, on carry cots and stands, on safety barriers and on changing units for domestic use in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the first subparagraph of Article 4(2) thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product is to be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union in accordance with Article 4 of that Directive. (3) Pursuant to Article 4(1) of Directive 2001/95/EC, European standards are established by European standardisation organisations under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 27 November 2000 the Commission issued mandate M/309 to the European Committee for Standardisation (CEN) to draft European safety standards to address the risks of strangulation, injury and entrapment posed by cords and drawstrings on children's clothes. (6) In response to the Commission's mandate, CEN adopted standard EN 14682:2014 Safety of children's clothing  Cords and drawstrings on children's clothing  Specifications which supersedes standard EN 14682:2007. Standard EN 14682:2014 fulfils mandate M/309 and complies with the general safety requirement set out in Directive 2001/95/EC. Its reference should therefore be published in the Official Journal of the European Union replacing the reference of standard EN 14682:2007. (7) On 16 December 1997 the Commission issued mandate M/264 to CEN and the European Committee for Electrotechnical Standardisation (Cenelec) in the field of consumer safety related to child-care articles. (8) In response to the Commission's mandate, CEN adopted standard EN 1466:2014 Child use and care articles  Carry cots and stands  Safety requirements and test methods which supersedes standard EN 1466:2004. Standard EN 1466:2014 fulfils mandate M/264 and complies with the general safety requirement set out in Directive 2001/95/EC. Its reference should therefore be published in the Official Journal of the European Union replacing the reference of standard EN 1466:2004. (9) In response to mandate M/264 CEN also adopted standard EN 1930:2011 for Child use and care articles  Safety barriers  Safety requirements and test methods and standards EN 12221-1:2008+A1:2013 Child use and care articles  Changing units for domestic use  Part 1: Safety requirements and EN 12221-2:2008+A1:2013 Child use and care articles  Changing units for domestic use  Part 2: Test methods. (10) European standards EN 1930:2011, EN 12221-1:2008+A1:2013 and EN 12221-2:2008+A1:2013 fulfil mandate M/264 and comply with the general safety requirement set out in Directive 2001/95/EC. Their references should therefore be published in the Official Journal of the European Union. (11) The measures provided for in this Decision are in accordance with the opinion of the committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The references of the following standards shall be published in the C series of the Official Journal of the European Union: (a) EN 14682:2014 Safety of children's clothing  Cords and drawstrings on children's clothing  Specifications; (b) EN 1466:2014 Child use and care articles  Carry cots and stands  Safety requirements and test methods; (c) EN 1930:2011 Child use and care articles  Safety barriers  Safety requirements and test methods; (d) EN 12221-1:2008+A1:2013 Child use and care articles  Changing units for domestic use  Part 1: Safety requirements; (e) EN 12221-2:2008+A1:2013 Child use and care articles  Changing units for domestic use  Part 2: Test methods. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 11, 15.1.2002, p. 4.